Citation Nr: 1617236	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-22 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for bilateral hearing loss.

2.  Entitlement to a disability evaluation in excess of 60 percent for psoriasis (previously rated as rosacea).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978 and from August 1980 to January 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2013 hearing by letter in February 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In July 2013, the Board remanded the issues of entitlement to service connection for a skin disorder, other than rosacea (claimed as psoriasis), entitlement to an initial rating higher than 10 percent for rosacea, and entitlement to a compensable rating for bilateral hearing loss for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on remand, the Veteran was afforded a VA skin disease examination in August 2013.  In a September 2013 rating decision, the Appeals Management Center (AMC) granted service connection for psoriasis (previously rated as rosacea) and assigned a 10 percent disability rating, effective August 19, 2013.  The AMC, however, inexplicably continued to list service connection for a skin disorder in its October and December 2013 Supplemental Statements of the Case (SSOC), with the only description of the issue being that the Veteran's condition actually was psoriasis and that the rating description had been adjusted accordingly.  In an August 2015 rating decision, the RO increased the Veteran's disability rating for psoriasis to 60 percent, effective February 27, 2015.  Subsequently, in a February 2016 rating decision, the RO assigned a new effective date of September 14, 2006, for the Veteran's service-connected psoriasis disorder.  Given the totality of this action - the grant of service connection for psoriasis, the recharacterization of the disability, and the subsequent grant of a 60 percent evaluation dating back to 2006, the Board is satisfied that the appeal has been resolved as to the question of service connection for a skin disorder other than rosacea.  Consequently, the only skin disease issue remaining on appeal is the increased rating issue.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Of note, the additional evidence received subsequent to the most recent supplemental statement of the case (SSOC) in October 2013, is not pertinent to the issue of entitlement to a compensable rating for bilateral hearing loss.  Thus, a remand for another SSOC is not necessary for this issue.  See 38 C.F.R. § 20.1304(c) (2015).

Lastly, a statement dated in September 2013 from the Veteran reflects an assertion of clear and unmistakable error (CUE) in the July 2013 Board remand regarding his bilateral hearing claim.  The Board notes that the matter is not ripe for collateral attack on the basis of CUE because the determination is not final and is subsumed by the present Board determination.  Accordingly, as a matter of law, the Veteran cannot assert a claim of CUE at this time.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997). 

The Board notes further that the Veteran discusses the August 1994 rating decision which, in part, denied service connection for sinus bradycardia and service connection for a lumbosacral strain.  It is unclear whether the Veteran was attempting to reopen these claims or assert CUE.  This matter has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matters, and they are referred to the AOJ for appropriate development action.  38 C.F.R. § 19.9(b) (2015).  See also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The issue of entitlement to a disability evaluation in excess of 60 percent for psoriasis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The results of the audiological evaluation have indicated the Veteran has no worse than Level I hearing impairment in his right ear and Level II hearing impairment in his left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and post-service VA treatment records have been obtained.  

The Veteran was provided VA medical examinations in December 2006 and August 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his bilateral hearing loss.  His bilateral hearing loss disability is assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in December 2006.  The Veteran reported dizzy spells in which he felt unsteady and nauseous.  He denied ear infections.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
10
75
100
49
94
LEFT
15
15
85
105
55
94

The examiner diagnosed the Veteran with severe to profound sensorineural loss from 3000 to 4000 hertz, bilaterally.  Applying the results from the December 2006 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

Pursuant to the Board's remand, the Veteran underwent a VA audiological examination in August 2013.  The Veteran stated that it was hard to understand conversations.  The more noise there was, the less he heard.  He reported that he had to turn the television up to hear it and that he had to ask people to repeat themselves.  

On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
20
80
90
51.25
98
LEFT
20
25
90
100
58.75
94

Bilateral sensorineural hearing loss was noted by the examiner.  Applying the results from the August 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluation discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  As such, a higher rating is denied.

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Veteran noted his difficulties with his hearing, and the Board finds no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

It was noted by the examiners that the Veteran reported trouble with his hearing and ability to understand others.  However, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Although the August 2013 VA examination report reflects that the Veteran has to ask people to repeat themselves and that it was hard to understand conversations, the Veteran has not contended, and the evidence does not otherwise suggest, that his service-connected hearing loss precludes substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied.


REMAND

As noted above, after the issuance of the most recent SSOC in December 2013, the Veteran was afforded several VA skin disease examinations regarding his increased disability rating claim for service-connected psoriasis.  The additional evidence was associated with the record without issuance of a subsequent SSOC.

A remand is necessary to ensure that due process is followed and the RO has the opportunity to consider the evidence submitted since the October 2013 SSOC, along with the issuance of a new SSOC if the claim is not granted in full.  See 38 C.F.R. § 19.37 (2015) (if the SOC/SSOC was prepared before the receipt of the additional evidence, a SSOC will be furnished to the Veteran and representative in accordance with 38 C.F.R. § 19.31 (2015)).  

Accordingly, the case is REMANDED for the following action:

The RO should review all of the evidence associated with the Veteran's electronic claims file since the issuance of the October 2013 SSOC for his increased rating claim for psoriasis and issue an appropriate SSOC unless the benefits sought are granted in full.  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


